Citation Nr: 1328557	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating prior to April 
12, 2013, and a rating in excess of 10 percent since April 
12, 2013, for hepatitis A and B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In April 2012, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  During that April 2012 hearing, the Veteran 
submitted additional evidence with a waiver of RO 
consideration.  38 C.F.R. § 20.1304 (2012).

In January 2013, the Board remanded the Veteran's claim for 
a compensable rating for hepatitis A and B for further 
development.

A May 2013 rating decision increased the rating from 0 
percent to 10 percent for hepatitis A and B, effective April 
12, 2013.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Board has reviewed the Veteran's physical claims file, 
and his electronic file through the "Virtual VA" system, to 
ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Prior to April 12, 2013, the Veteran's hepatitis A and B 
was manifested by subjective complaints such as fatigue and 
nausea, without objective findings of malaise, anorexia, 
decrease in liver function, or hepatomegaly.

2.  Since April 12, 2013, the Veteran's hepatitis A and B 
has been manifested by complaints of fatigue and malaise and 
an incapacitating episode that lasted one week during the 
past 12-month period, but has not been shown to be 
productive of anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to April 12, 2013, the criteria for a compensable 
rating for hepatitis A and B are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.114, 
Diagnostic Code 7345 (2012).

2.  Since April 12, 2013, the criteria for a rating in 
excess of 10 percent rating for hepatitis A and B are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.114, Diagnostic Code 7345 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the issue on appeal, the 
Board notes that VA has a duty to notify and a duty to 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notice requirements apply to all five elements of a service-
connection claim (Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded must be included.  Id.

In this case, prior to the initial denial of the present 
claim, the RO advised the Veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected hepatitis in a notice letter sent in July 
2009.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's 
behalf in support of his claim.  The RO further described 
what evidence that the Veteran should provide in support of 
his claim.  Moreover, the RO explained how VA determines the 
disability rating and effective date of a disability once 
service connection has been established, which satisfied 
Dingess notice requirements.

Regarding VA's statutory duty to assist in claims 
development, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the hepatitis claim.  
Pertinent medical evidence associated with the claims files 
consists of service and VA treatment records, private 
treatment records, records from the Social Security 
Administration (SSA) and the medical reports of VA 
examinations conducted in June 2008, April 2009, and July 
2009.  In addition, pursuant to the Board's January 2013 
remand the Veteran was afforded a VA hepatitis, cirrhosis 
and other liver conditions Disability Benefits Questionnaire 
(DBQ) examination in April 2013.  A review of this report of 
examination reflects that all subjective and objective 
findings necessary for evaluation of the Veteran's claim 
were observed and recorded.  Thus, the examination appears 
to be complete and adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board finds that VA 
substantially complied with the Board's remand directives in 
further developing the Veteran's claim.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999).  Also of record and considered in connection with 
the appeal are various statements submitted by the Veteran 
and his representative, on his behalf.

As noted above, the Veteran was provided with a Board 
hearing in April 2013.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the Court held that the provisions of 
38 C.F.R. § 3.103(c) (2) (2012) require that the hearing 
officer who chairs a hearing fulfill two duties to comply 
with the above regulation.  These duties consist of (1) the 
duty to fully explain the issues, and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  The Board finds that both duties were met 
during the hearing.  It was clear during the hearing that 
the Veteran had a full understanding of the issue on appeal.  
The undersigned Acting Veteran's Law Judge specifically 
explained to the Veteran that medical evidence of worsening 
symptomatology would be the type of evidence helpful to his 
claim.  The Veteran indicated that he had received recent VA 
treatment the records of which have been associated with the 
Veteran's electronic claims file.

For the above reasons, the Board finds that, consistent with 
Bryant, VA has complied with the duties set forth in 
38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate 
the claim based on the current record.  It must be noted 
that neither the Veteran nor his representative have 
asserted that VA failed to comply with the provisions of 
38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the 
conduct of the Board hearing.

Neither the Veteran nor his representative throughout the 
course of this appeal has made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  Therefore, 
in view of the foregoing, the Board will proceed with 
appellate review.

Accordingly, the Board concludes that during the 
administrative appeal process, the Veteran was provided the 
information necessary such that the purposes of the 
notification have been met.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.




Increased Rating Claim

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2012).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary 
concern is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the 
life of the claim, a practice known as a "staged rating."  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, the evidence of record does not establish additional, 
distinct time periods in which the issue on appeal resulted 
in symptoms that would warrant staged ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2012).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Although all the evidence has been reviewed, only the most 
relevant and salient evidence is discussed below.  See 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding 
that the Board must review the entire record but does not 
have to discuss each piece of evidence).

In a July 2008 decision, the RO granted the Veteran's claim 
for service connection for hepatitis A and B and assigned a 
0 percent initial evaluation from May 22, 2006 (the date of 
receipt of the Veteran's service connection claim) under 
Diagnostic Code 7399-7345.  In July 2008, he filed a claim 
for a higher rating.  By a May 2013 rating decision, the RO 
increased the rating from 0 percent to 10 percent for 
hepatitis A and B, effective April 12, 2013 (the date of the 
VA examination that showed a worsening of the Veteran's 
disability).

Under Diagnostic Code 7399-7345, "99" in the first four 
digits indicates that the Veteran's disability is not listed 
in the Schedule for Rating Disabilities, while 73 indicates 
that it is related most closely to the listed digestive 
disabilities.  See 38 C.F.R. § §§ 4.20, 4.27.  Chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, auto-immune hepatitis, hemachromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C), the subject of Diagnostic Code 
7345, is the disability found to be most analogous.

Diagnostic Code 7345 rates chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  38 C.F.R. § 4.114, DC 7345.  Under DC 7345, a 
10 percent evaluation requires that there is intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less than two 
weeks, during the past 12-month period.  A 20 percent 
evaluation requires daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period.  A 40 
percent evaluation requires daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-
month period.  A 60 percent evaluation requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not 
occurring constantly.  A 100 percent rating for chronic 
liver disease without cirrhosis requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  Note (2) defines an "incapacitating episode" as a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Id.

On VA liver, gall bladder, and pancreas examination in June 
2008, the examiner noted the presence of antibodies to 
hepatitis A and B which was evidence of a past infection 
with hepatitis A and B virus.  However, the Veteran had 
normal liver functions and no apparent residuals of 
hepatitis A and B at that time.

VA treatment records include an October 2008 report which 
shows that the Veteran denied any fatigue.  A November 2008 
report indicates that there was no evidence to suggest a 
residual of hepatitis and examination of the liver was 
unremarkable.

SSA records include an October 2008 disability determination 
which shows that the Veteran was awarded benefits due to 
coronary artery disease with a secondary diagnosis of a 
history of prostate problems.  An October 2008 private 
internal medicine examination report indicates a history of 
hepatitis B and notes that the Veteran denied "any history 
of vomiting of blood or jaundice" since his service.  One 
particular blood test indicated a positive chore antibody 
for hepatitis B while another test was negative.  At that 
time, the Veteran denied any weight loss.

On VA liver, gall bladder, and pancreas examination in April 
2009, the examiner stated that the Veteran had no symptoms 
related to liver disease and was on medications for his 
liver.  There were no incapacitating episodes during the 
last 12-month period.  A September 2008 ultrasound of the 
right upper quadrant was unremarkable.  Additional clinical 
findings indicated past infection with hepatitis A and B 
viruses with resolution and no evidence of chronic liver 
disease.  The examiner diagnosed hepatitis A and B 
infections in 1966 without evidence of chronic liver 
disease.  There were no effects on the usual daily 
activities or any functional impairment due to the service-
connected hepatitis A and B.  The VA QTC examiner further 
noted that the Veteran's hepatitis A and B did not impair 
physical and sedentary employment and that he had not worked 
since he had a heart attack in June 2008.

On VA QTC examination in July 2009, the Veteran indicated 
that hepatitis A and B affected general body health and 
maintained that he suffered with irregularity, had a lower 
body resistance, and a "low" immune system.  The condition 
did not affect his body weight.  The liver condition 
reportedly caused easy fatigability, nausea, vomiting, and 
jaundice.  However, it did not cause gastrointestinal 
disturbances, loss of appetite, or arthralgia.  He reported 
no abdominal pain.  Symptoms from the liver condition 
occurred near-constantly and were tolerable.  The Veteran 
stated that his liver condition did not cause incapacitation 
and only once had a black tarry stool; bleeding did not 
cause anemia.  He did not require any abdominal tapping for 
his liver condition.  The liver condition had not caused a 
coma or periods of confusion and there was no history of 
liver transplant.  At that time he was not receiving any 
treatment for the condition.  He reported that he did not 
experience any overall functional impairment from this 
condition.  The examiner diagnosed asymptomatic hepatitis A 
and B with a subjective history of episodes of fatigue.  The 
examiner observed that the Veteran did not have any other 
liver problems such as chronic hepatitis, liver malignancy, 
or cirrhosis.  The effect of the condition on his usual 
occupation was occasional episodes of fatigue that required 
him to rest.  The effect of the condition on his daily 
activities was fatigue that limited his activities.

In April 2012, the Veteran testified that medications 
prescribed for treatment of his hepatitis caused 
constipation and testified that he had experienced hives.  
In addition, the Veteran submitted a letter from his private 
physician noting that the Veteran was seen for hives in 
March 2012.  The private physician noted that the Veteran 
had allergies that could trigger urticaria and that 
hepatitis could also trigger urticaria.

On VA hepatitis, cirrhosis, and other liver conditions DBQ 
examination in April 2013, the Veteran presented with 
complaints of irregular bowel movements, bloating, 
constipation, difficulty digesting, and had 2 to 3 episodes 
of fatigue and malaise lasting one day depending on his 
bowel movement and his diet.  He also had vesicular rashes 2 
to3 times per month.  However, no rashes were noted on 
examination.  He did not require continuous medication for 
control of his liver conditions, but had signs or symptoms 
attributable to chronic or infections liver disease, 
including intermittent fatigue, malaise, and arthralgia.  It 
was noted that he had incapacitating episodes due to the 
liver conditions during the past 12 months lasting less than 
one week.  There were no signs or symptoms attributable to 
cirrhosis.  He had not undergone any liver transplant.  An 
abdominal X-ray examination was unremarkable.  The liver 
condition did not impact his ability to work.  The examiner 
stated that she reviewed the March 2012 private letter 
noting that hepatitis can trigger urticaria, but stated that 
no convincing evidence exists that the hepatitis virus 
infection causes chronic urticaria and opined that the hives 
described in the letter are "less likely secondary to 
hepatitis B."

Records electronically stored in the Virtual VA system dated 
from November 2011 to April 2013 do not indicate treatment 
of or complaints or symptomatology related to the Veteran's 
hepatitis A and B.

The Board finds that the Veteran is not entitled to a 
compensable disability rating in for the period prior to 
April 12, 2013, for hepatitis A and hepatitis B.  In this 
regard, the record is negative for any findings or 
complaints of intermittent fatigue, malaise, and anorexia, 
or incapacitating episodes having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  In fact, on VA examination in April 2009 no 
evidence of chronic liver disease was found and in July 
2009, the examiner diagnosed asymptomatic hepatitis.  
Therefore, the Board finds that the medical evidence does 
not support a compensable rating for the Veteran's service-
connected hepatitis A and B for the period prior to April 
12, 2013, as his overall symptomatology more nearly 
approximates the criteria for a noncompensable rating.

The Board further finds that the Veteran is not entitled to 
a disability rating in excess of 10 percent for the period 
beginning April 12, 2013, for hepatitis A and B.  In this 
regard, on VA examination in April 2013 the Veteran 
complained of intermittent fatigue, malaise, and arthralgia.  
He had incapacitating episodes due to his liver condition 
during the past 12-month period that lasted less than one 
week and the examiner noted that he did not require dietary 
restriction or continuous medication.  In addition, there is 
no evidence that the Veteran's claimed hives are related to 
his hepatitis A and B which would warrant the assignment of 
a separate rating for hives.  Therefore, the Board finds 
that the medical evidence does not support a disability 
rating higher than 10 percent for the Veteran's service-
connected hepatitis A and hepatitis B during the period 
since April 12, 2013, as his overall symptomatology more 
nearly approximates the criteria for a rating of 10 percent.

Additional Considerations

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's statements in support of his claim.  
In this regard, the Veteran is competent to report on 
factual matters of which he has first-hand knowledge, e.g. 
complaints of fatigue and malaise due to hepatitis A and B.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, while the Board may consider the Veteran's 
subjective statements regarding the severity of his 
disability, the Board notes that with respect to the Rating 
Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to 
have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 
2012).  Furthermore, the Board finds the objective medical 
findings and opinions provided by the expert of record 
should be accorded the greater probative weight.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches . . .  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province 
of the [Board as] adjudicators.").

The above determination is based upon consideration of 
applicable rating provisions.  It should also be noted that 
there is no showing that the Veteran's disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In 
this case, there has been no showing that the Veteran's 
hepatitis A and B could not be contemplated adequately by 
the applicable schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether any disability on appeal requires 
the assignment of an extraschedular rating is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Finally, it has been held that a request for a total 
disability rating based on individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a 
claim for increased compensation. There must also be 
evidence of unemployability in the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 
552 F.3d 1362 (Fed. Cir. 2009).  Here, the Board finds that 
the holding of Rice is not applicable, as the evidence of 
record does not demonstrate that the Veteran has been 
rendered unemployable due to his service-connected hepatitis 
A and B, nor has the Veteran or his representative so 
alleged.  In fact, during the April 2009 VA examination, the 
examiner specifically stated that the Veteran had not worked 
since his June 2008 heart attack.

In light of the foregoing, the Board finds that the claim 
for a compensable rating prior to April 12, 2013, and a 
rating in excess of 10 percent since April 12, 2013 for 
hepatitis A and B must be denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board has considered additional staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.


ORDER

Disability ratings in excess of 0 percent prior to April 12, 
2013, and in excess of 10 percent from April 12, 2013, for 
hepatitis A and B, are denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


